Citation Nr: 1104878	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-19 076	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran had active service from March 1941 to October 1945.  
He received the Bronze Star and Purple Heart Medals as well as 
the Combat Infantryman Badge.  The appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  That decision denied entitlement to service connection 
for dependency, indemnity and compensation (DIC) benefits on the 
basis of service connection for the cause of the Veteran's death.  
The decision also denied entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 (West 2010) and dependents educational 
assistance.  In hear notice of disagreement, the appellant 
referred, without elaboration, to the denial of "DIC".  The RO 
interpreted the notice of disagreement as pertaining only to the 
denial of service connection for the cause of death.  In her 
substantive appeal, the appellant clarified that she was 
appealing the denial of service connection for the cause of 
death.  

In May 2010, the appellant withdrew her request for a hearing.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2008 as the result of metastatic 
cancer to the liver and spine due to dementia.  

2.  Metastatic cancer of the liver and spine is not related to 
the Veteran's active military service.

3.  Dementia is not related to the Veteran's active military 
service.

4.  At the time of his death, the Veteran was service-connected 
for among other disabilities, chronic brain syndrome associated 
with traumatic skull fracture.

5.  The Veteran's service-connected disabilities, including 
chronic brain syndrome, did not play a material causal role in 
his death.


CONCLUSION OF LAW

A service connected disease or disability did not cause or 
contribute to the cause of the Veteran's death.  38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter issued in April 2008, prior to the initial 
adjudication of the claims, and a subsequently issued June 2009 
letter, the RO notified the appellant of the evidence needed to 
substantiate her claims.  The letters also satisfied the second 
and third elements of the duty to notify by informing the 
appellant that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that she 
was nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to request 
them from the person or agency that had them.

The appellant has substantiated the Veteran's status as a 
Veteran.  She was notified of all elements of the Dingess notice, 
including the effective-date elements of the claims, by the June 
2009 letter.

VCAA notice should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
VA's notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

The United States Court of Appeals for Veterans Claims (Court) 
has held that 38 U.S.C.A. § 5103(a) requires that compliant VCAA 
notice, in the context of Death Indemnity Compensation (DIC) 
claims, requires (1) a statement of the conditions, if any, for 
which a Veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The April 2008 and June 2009 VCAA letters included notice that 
complied with the Court's decision in Hupp.  The letters did not 
explicitly tell the appellant what disabilities service 
connection had been established for during the Veteran's 
lifetime, but the June 2008 rating decision and subsequent 
statements of the case did.  These post-decisional documents 
could not provide VCAA notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The appellant should, however, have been 
put on notice as to what was required.  She has made contentions 
regarding the fact that the Veteran's dementia was due to service 
and was related to the cause of his death.  In addition, she had 
a meaningful opportunity to participate in the adjudication of 
her claims, inasmuch as she had many months after the notice to 
submit additional evidence and argument.

There was a timing deficiency in that the June 2009 letter was 
sent after the initial adjudication of the claims.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Inasmuch as the claim 
is being denied, no effective date or rating is being set.  The 
delayed notice on these elements, therefore, does not deprive the 
appellant of a meaningful opportunity to participate in the 
adjudication of the claims.  See McDonough Power Equip. v. 
Greenwood, 464 U.S. 548, 553 (1984).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various federal 
agencies, and private medical records.  Additionally, the Board 
obtained an opinion through the Veterans Health Administration 
(VHA opinion) and then obtained clarification of the opinion.  38 
C.F.R. § 20.901(b) (2010).  The appellant has not identified any 
outstanding evidence that could be obtained to substantiate the 
denied claims.  The Board is also unaware of any such outstanding 
evidence.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were not prejudicial to the appellant.

Cause of Death

Dependency and Indemnity Compensation (DIC) benefits are payable 
to the surviving spouse of a Veteran if the Veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.5 (2010).  Entitlement is determined under the same 
criteria for determining whether a disability is service 
connected under Chapter 11 of 38 U.S.C.A.  Id.

The death of a Veteran will be considered as having been due to a 
service-connected disability when the evidence establishes that 
such disability was either the principal or a contributory cause 
of death.  The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran, including, particularly, 
autopsy reports.  38 C.F.R. § 3.312(a) (2010).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2010).

A contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown that 
it contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (2010); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post- service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are generally not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) 
(lay person competent to testify to pain and visible flatness of 
his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may 
provide eyewitness account of medical symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2010).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence

The Veteran's death certificate indicates that he died in April 
2008, as the result of metastatic cancer to the liver and spine.  
Dementia was listed as a contributory cause of death.

At the time of the Veteran's death he was service connected for 
fracture right clavicle with nonunion, evaluated as 40 percent 
disabling; for loss of portion of the skull, right temporal 
region, defect resulting from burr hole, evaluated as 10 percent 
disabling; for tinnitus, evaluated as 10 percent disabling; for 
scar, right upper chest, evaluated as 10 percent disabling; for 
scar, right arm, evaluated as 0 percent disabling; for scar, 
right thigh, evaluated as 0 percent disabling; for scar, right 
shoulder, evaluated as 0 percent disabling; for deafness, right 
ear, conductive, evaluated as 0 percent disabling; for otitis 
media, suppurative, chronic, with perforated ear drum, right, 
evaluated as 0 percent disabling from.; 

Service connection was also in effect for chronic brain syndrome 
associated with traumatic skull fracture, evaluated as 10 percent 
disabling.  His combined evaluation was 60 percent and he had 
been in receipt of a total rating for compensation purposes based 
on individual unemployability (TDIU) since April 23, 2004).

The appellant does not contend, and the record does not show, 
that the Veteran's metastatic cancer of the liver and spine was 
incurred in service.  The Veteran's service treatment records do 
not refer to any form of cancer and there was no evidence of 
cancer at the time of his discharge in September 1945.  Also, the 
record does not contain a medical opinion linking the Veteran's 
fatal metastatic cancer of the liver and spine to his military 
service.

The appellant essentially contends that the Veteran's dementia 
kept him from understanding the need for treatment for his cancer 
and was therefore, a major cause of his death; and that the 
dementia was a part of his service connected disabilities.  See 
May 2009 VA Form 9.

Service treatment records show that the Veteran suffered multiple 
wounds, including skull fracture of the temporal region, during 
combat in France in October 1944.  He was hospitalized for 
months.  In September 1945 it was reported that he was in good 
condition and was transferred to a convalescent hospital.  There 
were no reports of dementia.  

The post-service medical evidence shows that on VA physical 
examination in May 1946, the Veteran complained of ear drainage, 
a general headache, which he did not think was due to his skull 
fracture in service, and hearing loss.  The examiner found no 
evidence of neurosis or psychosis.  On VA examination in January 
1949, the Veteran was diagnosed as having traumatic 
encephalopathy.  

On VA neuropsychiatric evaluation in January 1965, the Veteran's 
memory was intact and the examiner noted that besides mild 
headaches, there were "hardly any" neurological residuals from 
his skull fracture, and that the Veteran's incapacity seemed 
minimal.  On VA neuropsychiatric evaluation in June 1965, he 
complained of more severe headaches and blackout spells.  
Neurological examination was essentially negative.

Treatment records from R.E., MD show that in October 1965, the 
Veteran was placed on Phenobarbital for complaints of blackout 
spells, which he described as episodes of a nauseas, weak feeling 
accompanied by diaphoresis.  The medication reportedly produced 
good results.  Neurological system review was noncontributory and 
neurological examination revealed an alert, oriented man, in no 
distress.  

Dr. RE noted that the possibility that the Veteran's "spells" 
were temporal lobe seizures, but that by description, they 
suggested vasomotor snycopy.  In July and October 1965, the 
Veteran was noted to be completely free of all "spells", and to 
have no difficulties on neurological system review.  A 
neurological evaluation in 1970 noted mild-moderate headaches 
occurring once a month and a normal neurological examination.  

A CT scan of the brain, conducted in 1994, at age 75, for a 
syncope workup revealed mild cortical atrophy.  Neurological 
examination was normal and the Veteran was felt to be competent.  
The "spells" were felt to be consistent with temporal lobe 
seizures by one neurologist and Phenobarbital was continued.  In 
1999, low vitamin B12 levels were noted at 139 and 177 on workup 
for mild anemia, but the Veteran responded to oral replacement.  

A physician noted that the Veteran had smoked for 50 years, but 
that he had quit 15 years earlier.  He had been treated for 
hypertension and hyperlipidemia since the 1990's.  In January 
2000, at age 81, he suffered a small stroke in the left parietal 
region with subsequent full recovery.  It was felt to be 
cardioembolic.  

At a VA psychological evaluation for possible PTSD in June 2004, 
at age 84, the Veteran was noted to be a good historian and to be 
functioning well, although his wife noted some forgetfulness.  
His mini-mental status examination (MMSE) score was 27/30.  The 
examiner noted that the Veteran did not have any indications of 
dementia or loss of cognitive function beyond normal expectations 
and that he was not considered to have a mental disorder.  

During a July 2004 VA examination, the Veteran reported that ever 
since his in-service head injury he had experienced fainting 
spells once every few months.  During these episodes he would 
experience a queasy sensation in his stomach, severe sweating and 
feelings of weakness.  He also reported that after the spells, he 
was left confused for five or ten minutes.  On physical 
examination, his memory, both remote and recent, was markedly 
reduced, and he was diagnosed having mild to moderate dementia.

Outpatient treatment records from the VA Medical Center in Boston 
dated in 2007 and 2008 show that the Veteran had been diagnosed 
as having Alzheimer disease and that he had been started on 
donepezil in June 2006.  The outpatient records also show that 
the Veteran had a history of dementia and cognitive impairment.  
He was noted to have had an embolic stroke which had resulted in 
slowly progressive mild memory loss.  The records show that a 
seizure disorder had been diagnosed in the past, and that he had 
a history of vasovagal attacks.  It was also noted throughout the 
outpatient records that the Veteran had dementia possibly on a 
mixed vascular/degenerative basis.  In January 2008, he was 
diagnosed as having metastatic liver cancer.

In the August 2010 VHA opinion, LR, MD opined that the Veteran's 
dementia, which was diagnosed in 2006, was not related to his 
service-connected chronic brain syndrome associated with 
traumatic skull fracture in 1944.  

In a September 2010 addendum, he clarified his opinion by noting 
that the Veteran's head injury in 1944 was not a contributory 
cause of his late life onset dementia in 2006 nor did it 
aggravate his dementia.  His rationale was that the Veteran had 
numerous risk factors for late life dementia, most notably 
advanced age, history of stroke and vascular risk factors, and 
that he had decades of normal cognitive functioning prior to 
symptom onset.  He also noted that although multiple head 
injuries were known to be a risk factor for earlier onset 
dementia, in this case, there was only a history of a single 
insult.  

The appellant contends that dementia was a contributory cause of 
the Veteran's death, and the death certificate provides evidence 
in support of her contention.  She is also competent to report 
her observations as to the effect dementia had on the Veteran's 
functioning during his last illness.  The crucial remaining 
question; however, is whether the dementia identified proximate 
to the Veteran's death was related to head or other injuries the 
Veteran sustained during service.

The record shows that the Veteran was able to function for 
decades after service without any reported evidence of dementia.  
The service treatment records and the post service records of 
examinations and treatment do not document any cognitive deficits 
until approximately 2004.  Records prior to 2004 contain 
affirmative evidence that the Veteran was not experiencing such 
deficits or dementia.  Neither the appellant nor the Veteran ever 
reported a continuity of symptomatology beginning in service, and 
the clinical record provides strong evidence that there was no 
ongoing dementia in the decades immediately after service.  When 
the dementia was ultimately identified, it was attributed to 
causes other than the Veteran's in-service injuries.  

To the extent the appellant is linking the Veteran's dementia to 
service; she lacks the necessary medical expertise to provide 
such an opinion.  As the VHA physician noted there are many 
potential causes of dementia.  It would require specialized 
knowledge to provide a competent opinion that the Veteran's 
dementia was the result of one cause and not another.  Indeed, 
the VHA physician found it necessary to research clinical studies 
in order to provide an opinion.

There is no competent medical opinion linking the Veteran's 
dementia to his injuries during service.  The competent medical 
and lay evidence is against such a link.

The service connected brain syndrome was rated under a diagnostic 
code that contemplated dementia, but dementia was never 
identified as a symptom of the brain syndrome and was never 
listed as part of the service connected disability.  Cf. Baughman 
v. Derwinkski, 1 Vet. App. 563 (1991) (when a condition is listed 
as part of a service connected disability on a blue rating sheet, 
it is considered service connected unless service connection is 
severed).  

There is also no evidence otherwise suggesting that the Veteran's 
death was caused or contributed to by a service connected disease 
or disability.  The Veteran had very distinguished and heroic 
service and no doubt suffered greatly as the result of the 
sacrifices he made for his country.  The appellant, as the 
Veteran's spouse, also suffered as the result of the Veteran's 
sacrifices and in helping him deal with the resulting injuries; 
however, the weight of the evidence is against the claim.  
Reasonable doubt does not arise, and the Board is, regrettably, 
required to deny the claim.  38 U.S.C.A. § 5107(b) (West 2002)


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


